  Case 18-00654        Doc 30  Filed 10/18/18 Entered 10/19/18 06:02:19                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     18-00654
Birdell H Capps, Sr.                          )
                                              )                Chapter: 13
                                              )
                                                               Honorable Donald R. Cassling
                                              )
                                              )
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:

  IT IS SO ORDERED:

   The Debtor's plan is modified post-confirmation by increasing the plan payment to $392 a month,
beginning November 2018, until the end of the plan and to defer the current default to the end of the
plan.




                                                           Enter:


                                                                    Honorable Donald R. Cassling
Dated: October 18, 2018                                             United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
